We regret we can not look to the statement of facts to verify the assertions made in appellant's brief regarding what is shown by the facts, since it is the rule of this court, following the statute, not to consider statements of facts when they are brought here in question and answer form. We were compelled to decline to consider the bills of exception and statement of facts largely because of the condition same appeared in the record. Such of the facts as we deemed fairly before us were weighed, and we think the issues made thereby were properly decided in our former opinion.
The motion for rehearing is overruled.
Overruled.
HAWKINS, J., absent. *Page 221